Exhibit 10.1

 

[g65071kai001.jpg]

INCENTIVE STOCK OPTION AGREEMENT

1993 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

 

This Stock Option Agreement (this “Agreement”) is entered into by and between
CellStar Corporation, a Delaware corporation (the “Company”), and
                         (the “Optionee”), an employee of the Company.  The
Company and the Optionee agree as follows:

 

1.             Grant of Option.  Pursuant to the CellStar Corporation 1993
Amended and Restated Long-Term Incentive Plan (the “Plan”) and a duly adopted
resolution of the Committee, the Company grants to the Optionee an option (the
“Stock Option”) to purchase from the Company a total of                       
shares (the “Optioned Shares”) of Common Stock of the Company at $           per
share (being the Fair Market Value per share of Common Stock on the Date of
Grant), in the amounts, during the periods, and upon the terms and conditions
set forth in this Agreement and in the Plan.  The Date of Grant of this Stock
Option is                       .  This Stock Option is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.

 

2.             Interpretation.  This Stock Option and its exercise are subject
to the terms and conditions of the Plan, which terms and conditions are
incorporated herein by reference; however, unless specifically permitted by the
Committee, the terms of the Plan shall not be considered an enlargement of any
benefits under this Agreement.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Plan.  This Stock Option
is subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Optionee in writing.

 

3.             Vesting; Time of Exercise.  Except as specifically provided in
this Agreement and subject to certain restrictions and conditions set forth in
the Plan, this Stock Option may be exercised, in whole or in part, in accordance
with the following schedule:

 

Percentage
Exercisable

 

Period

 

 

 

 

 

0

%

Immediately;

 

 

 

 

 

25

%

On and after the first anniversary of the Date of Grant;

 

 

 

 

 

50

%

On and after the second anniversary of the Date of Grant;

 

 

 

 

 

75

%

On and after the third anniversary of the Date of Grant; and

 

 

 

 

 

100

%

On and after the fourth anniversary of the Date of Grant.

 

 

[Notwithstanding anything to the contrary set forth herein, this Stock Option
may be exercised, in whole or in part, immediately upon the closing of an
initial public offering of the stock of the Company’s Greater China Operations
on the Hong Kong Stock Exchange which yields to the Company US$50 million or
more in cash or cash equivalents.

 

Further notwithstanding anything to the contrary set forth herein, this Stock
Option may be exercised, in whole or in part, immediately upon the occurrence
of  (a) if a non-employee director is not nominated and re-elected to the Board
of Directors; or (b) for an

 

1

--------------------------------------------------------------------------------


 

employee, if such employee’s employment is terminated Without Cause.  “Without
Cause” shall mean termination of the employee’s employment by the Company other
than a termination for Cause.  “Cause” shall mean (i) gross incompetence,
(ii) willful misconduct that causes or is likely to cause economic harm to the
Company, as determined by the Board of Directors of the Company in good faith,
(iii) failure to follow directions of the CEO or the Board of Directors,
(iv) conviction of, or entry of a pleading of guilty or nolo contender to, any
crime involving moral turpitude or entry of an order duly issued by any federal
or state regulatory agency having jurisdiction in the matter permanently
prohibiting the Employee from participating in the conduct of the affairs of the
Company, or (v) any other material breach of any provision of such employee’s
employment agreement, if any.]

 

The unexercised portion of this Stock Option from one annual period may be
carried over to a subsequent annual period or periods, and the right of the
Optionee to exercise the Stock Option as to such unexercised portion shall
continue for the entire term.  In no event may the Stock Option be exercised in
whole or in part, however, after the expiration of the term set forth in
Section 4 below.

 

4.                                       Term; Rights in Event of Termination of
Employment.  This Stock Option, and all unexercised Optioned Shares granted to
the Optionee hereunder, will terminate and be forfeited at the first of the
following to occur:

 

(a)                                  5 p.m. on                       ;

 

(b)                                 5 p.m. on the date which is twelve (12)
months following the Optionee’s termination of employment due to death or Total
and Permanent Disability;

 

(c)                                  5 p.m. on the date which is three
(3) months following the Optionee’s termination of employment due to Retirement;
or

 

(d)           5 p.m. on the 30th day after the day of any other termination of
employment.

 

In the event of the Optionee’s termination of employment under subsections
(b),(c) or (d) above, the Stock Option will be exercisable, for the periods
indicated, only to the extent that it has vested (pursuant to Section 3 above)
as of the date of termination of employment.

 

5.                                       Who May Exercise.  Subject to the terms
and conditions set forth in Sections 3 and 4 above and the following sentence,
during the lifetime of the Optionee, this Stock Option may be exercised only by
the Optionee.  If the Optionee’s employment terminates as a result of death or
Total and Permanent Disability prior to the termination date specified in
Section 4(a) hereof, the following persons may exercise this Stock Option (to
the extent it is exercisable on the date of termination of employment) on behalf
of the Optionee at any time prior to the earlier of the dates specified in
Sections 4(a) or (b) hereof:  (i) if the Optionee’s employment is terminated due
to Total and Permanent Disability, the legal representative of the Optionee; or
(ii) if the Optionee dies, the personal representative of his estate, or the
person who acquires the right to exercise this Stock Option by bequest or
inheritance or by reason of the death of the Optionee; provided that this Stock
Option shall remain subject to the other terms of this Agreement, the Plan, and
applicable laws, rules, and regulations.

 

2

--------------------------------------------------------------------------------


 

6.             Restrictions.  This Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.

 

7.             Manner of Exercise.  Subject to such administrative regulations
as the Board or the Committee may from time to time adopt, this Stock Option may
be exercised by the delivery to the Company of (i) written notice setting forth
the number of shares of Common Stock with respect to which the Stock Option is
to be exercised and the date of exercise thereof (the “Exercise Date”), which
shall be at least three (3) days after giving such notice, unless an earlier
time shall have been mutually agreed upon; and (ii) consideration with a value
equal to the total Option Exercise Price for the shares to be purchased, payable
as follows:  (a) cash, certified check, bank draft, or money order payable to
the order of the Company,  (b) Common Stock (including Restricted Stock), valued
at its Fair Market Value on the Exercise Date, (c) by delivery (including by
FAX) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions from the Optionee to a
broker or dealer, reasonably acceptable to the Company, to sell certain of the
shares of Common Stock purchased upon exercise of the Stock Option or to pledge
such shares as collateral for a loan and promptly deliver to the Company the
amount of sale or loan proceeds necessary to pay such Option Exercise Price
and/or (d) in any other form of valid consideration that is acceptable to the
Committee in its sole discretion; provided that, with respect to a cashless
exercise of the Stock Option (in accordance with clause (c) above), the Stock
Option will be deemed exercised on the date of sale of the shares of Common
Stock received upon exercise.  In the event that shares of Restricted Stock are
tendered as consideration for the exercise of the Stock Option, a number of
shares of Common Stock issued upon the exercise of the Stock Option, equal to
the number of shares of Restricted Stock used as consideration therefor, shall
be subject to the same restrictions as the Restricted Stock so submitted.

 

Upon payment of all amounts due from the Optionee, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Optionee (or the person exercising the Optionee’s Stock Option in the event of
his death) at its principal business office (or other mutually agreed upon
location) within ten (10) business days after the Exercise Date. The obligation
of the Company to deliver shares of Common Stock shall, however, be subject to
the condition that if at any time the Board or the Committee shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the Stock
Option or the issuance or purchase of shares of Common Stock thereunder, then
the Stock Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

If the Optionee fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Optionee’s right to
purchase such Optioned Shares may be terminated by the Company.

 

8.             Disqualifying Disposition.  In the event that Common Stock
acquired upon exercise of this Stock Option is disposed of by the Optionee prior
to the expiration of either two years from the Date of Grant of such Stock
Option or one year from the transfer of shares to the Optionee

 

3

--------------------------------------------------------------------------------


 

pursuant to the exercise of such Stock Option, such Optionee shall notify the
Company in writing within thirty (30) days after such disposition of the date
and terms of such disposition.

 

9              Non-Assignability.  This Stock Option is not assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution.

 

10.           Rights as Stockholder.  The Optionee will have no rights as a
stockholder with respect to any shares covered by this Stock Option until the
issuance of a certificate or certificates to the Optionee for the shares. 
Except as otherwise provided in Section 11 hereof, no adjustment shall be made
for dividends or other rights for which the record date is prior to the issuance
of such certificate or certificates.

 

11.           Adjustment of Number of Shares and Related Matters.  The number of
shares of Common Stock covered by this Stock Option, and the Option Exercise
Price thereof, shall be subject to adjustment in accordance with Article 12 of
the Plan.

 

12.           Optionee’s Representations.  Notwithstanding any of the provisions
hereof, the Optionee hereby agrees that he or she will not exercise this Stock
Option, and that the Company will not be obligated to issue any shares to the
Optionee hereunder, if the exercise thereof or the issuance of such shares shall
constitute a violation by the Optionee or the Company of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by the Board or the Committee shall be final, binding, and
conclusive.  The obligations of the Company and the rights of the Optionee are
subject to all applicable laws, rules, and regulations.

 

13.           Investment Representation.  Unless the Common Stock is issued to
the Optionee in a transaction registered under applicable federal and state
securities laws, by his or her execution hereof, the Optionee represents and
warrants to the Company that all Common Stock which may be purchased hereunder
will be acquired by the Optionee for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws.  Unless the Common Stock is issued to the
Optionee in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend.

 

14.           Optionee’s Acknowledgments.  The Optionee acknowledges receipt of
a copy of the Plan and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all the terms and
provisions thereof. The Optionee hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Board or the Committee upon
any questions arising under the Plan or this Agreement.

 

15.           Law Governing.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

16.           No Right to Continued Employment.  Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employment of
the Company or any Subsidiary or

 

4

--------------------------------------------------------------------------------


 

interfere with or restrict in any way the right of the Company or any Subsidiary
to discharge the Optionee at any time (subject to any contract rights of the
Optionee).

 

17.           Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a Court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

18.           Covenants and Agreements as Independent Agreements.  Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Optionee
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

19.           Entire Agreement.  This Agreement, together with the Plan,
supersedes any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitutes the sole and only agreement between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

20.           Parties Bound.  The terms, provisions, representations,
warranties, covenants, and agreements that are contained in this Agreement shall
apply to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns.

 

21.           Modification.  No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted in the Plan.

 

22.           Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23.           Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

5

--------------------------------------------------------------------------------


 

24.                                 Notice.  Any notice required or permitted to
be delivered hereunder shall be deemed to be delivered only when actually
received by the Company or by the Optionee, as the case may be, at the addresses
set forth below, or at such other addresses as they have theretofore specified
by written notice delivered in accordance herewith:

 

(A)          Notice to the Company shall be addressed and delivered as follows:

 

CELLSTAR CORPORATION

1730 BRIERCROFT COURT

CARROLLTON, TEXAS 75006

ATTENTION:  GENERAL COUNSEL

 

(B)           Notice to the Optionee shall be addressed and delivered as
follows:

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
                                  .

 

 

CellStar Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Optionee:

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------